Per Curiam
The paper “received” herein purports to be a belated appeal from a proceedings in error coram nobis. It lacks all the formalities of an appeal. Furthermore, there is no provision in our law for belated appeals from proceedings in error coram nobis. Posey v. Murray (1958), 237 Ind. 708, 148 N. E. 2d 426; Harr v. State (1957), 237 Ind. 320, 144 N. E. 2d 529, petition denied 237 Ind. 320, 145 N. E. 2d 657; 6 I. L. E., Coram Nobis, §41, p. 408.
The matter is therefore ordered stricken.
Note.—Reported in 157 N. E. 2d 287.